Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 10/25/2022 include amendments to the claims. Claims 1-8, 10-17, 19, 21-22 are pending. Claims 1-8, 10-17, 19 have been amended. Claims 9, 18 and 20 have been cancelled. Claims 21-22 are newly added.
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not wholly persuasive.
In response to applicant's argument that Thompson et al. is nonanalogous art because it is used to apply paint rather than cleaning fluid: The spray machine as taught by Thompson et al. is capable of applying a cleaning fluid, such that the application of cleaning fluid is merely a matter of intended use, and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Furthermore, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Thompson et al. is in the field of applicant’s endeavor in providing a handheld pressure spraying machine. Thompson et al. is also reasonably pertinent to the particular problem of providing a portable spraying system capable of spraying cleaning fluids allowing simple and convenient use for various indoor and outdoor applications.
Regarding applicant’s arguments that Thompson et al. does not teach that the pump, transmission mechanism, motor and front end of the handle are sequentially arranged along a length direction of the nozzle: Thompson et al. teaches in figures 2-3 that the pump 18, the transmission mechanism 56, 58, the motor 54 and the front end of the handle 34 (see e.g. front end of bottommost portion of 34) are sequentially arranged along a longitudinal direction (see horizontal direction) of the nozzle 14 (position of 22 shows position of the rear end of 18, such that front ends of 58, 56 and 54 are all sequentially ahead of the front end of at least the bottommost portion of 34). 
Claim Objections
Claim objections have been withdrawn based on the amendments to the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the transmission mechanism" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US20110198413).
Regarding claims 21-22, Thompson et al. teaches a handheld cleaning machine (see abstract) powered by direct current (see paragraphs [0036], [0043]), and connectable to an external water source using a water pipe 48, wherein the handheld cleaning machine comprises a spray gun comprising: a housing 12, wherein a motor 54, a transmission mechanism 56, 58 connected to the motor 54, and a pump 18 driven by the transmission mechanism 56, 58 and the motor 54 are provided in the housing 12; an obliquely arranged handle 34 having a front end and a rear end with the front end of the handle 34 formed on the housing 12; wherein the pump 18, the transmission mechanism 56, 58, the motor 54 and the front end of the handle 34 (see e.g. front end of bottommost portion of 34) are sequentially arranged along a longitudinal direction (see horizontal direction) of the nozzle 14 (position of 22 shows position of the rear end of 18, such that front ends of 58, 56 and 54 are all sequentially ahead of the front end of at least the bottommost portion of 34); a detachable rechargeable battery pack 26 coupled externally to the handle 34; and a nozzle 14 connected to a water outlet 52 of the pump 18 whereby water from the external water source may be sprayed out through the nozzle 14; wherein the pump 18 comprises a central chamber 144, a water inlet 142, a water outlet (see outlet of 52) and a plunger 72 (paragraph [0048] teaches that a single plunger may be used), a water inlet chamber 112 connected to the water inlet 142, and a water outlet chamber 156 connected to the water outlet, and wherein the plunger 72 is disposed in the central chamber 144 and is driven by the motor 54 to perform reciprocating motion in the central chamber 144, and wherein the water inlet chamber 112 and the water outlet chamber 156 are located at one side of the plunger 72 closer to the nozzle 14, and the external water may enter the water inlet chamber 112 through the water inlet 142, be discharged from the water outlet chamber 156 after being pressurized by the central chamber  144, and sprayed outward through the nozzle 14 (see figures 2-9, paragraphs [0031]-[0039], [0045]-[0052]).

Allowable Subject Matter
Claims 1-8, 10-17, 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Thompson et al. (US20110198413). Thompson et al. fails to teach/disclose all of the limitations of independent claims 1 and 11, including the following limitations: “each of the first pump cover and the second pump cover comprises a connection channel, and the water inlet chamber and the water outlet chamber are connected to the central chamber through the connection channel”. Furthermore, no other prior art was located that suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711